Citation Nr: 1147110	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-48 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for neuropathy of the 5th and 7th left cranial nerves with fracture of the left facial bones and scars of the left face, currently evaluated at 30 percent disabling. 

2.  Entitlement to an increased disability rating for stricture of the left external auditory canal, formerly evaluated as otitis externa under Diagnostic Code 6210, currently evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1958 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board videoconference hearing at the RO in November 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased disability rating for stricture of the left external auditory canal is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's neuropathy of the 5th and 7th left cranial nerves with fracture of the left facial bones and scars of the left face manifested by no more than incomplete severe neuritis of the 5th and 7th facial nerves.  

2.  During the entire period on appeal, the Veteran's facial scar did not manifest with any characteristics of disfigurement and was not found to be painful or unstable.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 30 percent for neuropathy of the 5th and 7th left cranial nerves with fracture of the left facial bones and scars of the left face have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 4.124a, Diagnostic Code 8305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through a VCAA letter dated December 2008 the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in January 2009 to address the level of disability of the Veteran's cranial nerve neuropathy and residual symptoms.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes. 

Increased Disability Rating - Cranial Nerve Neuropathy

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's neuropathy of the 5th and 7th left cranial nerves has been rated under Diagnostic Code 8305 for neuritis of the fifth cranial nerve.  Neuritis is rated by analogy under Diagnostic Code 8205 for paralysis of the fifth cranial nerve.  Under that regulation, incomplete, moderate paralysis warrants 10 percent disability rating.  Incomplete severe paralysis warrants a 30 percent disability rating.  Complete paralysis warrants a 50 percent disability rating.  38 C.F.R. § 4.124a

As the Veteran's disability additionally affects the 7th left cranial nerve, the Board must also consider Diagnostic Code 8207 for paralysis of the seventh cranial nerve; however, under that regulation, 30 percent is the maximum schedular disability rating.  As the Veteran is already rated at 30 percent disabled, the Board finds that Diagnostic Code 8207 to be inapplicable.  38 C.F.R. § 4.124a.

The Veteran was afforded a VA examination of the cranial nerves in January 2009.  The examiner noted some resultant numbness and decreased sensation in temporal and malar area (the left forehead about the ear and left facial area anterior to the left ear).  Upon physical examination, the examiner noted paresthesias in trigeminal and facial nerve distribution anterior to the left ear extending out onto the temple and left facial (malar) area.  The examiner diagnosed status post traumatic laceration of the face via glass in windshield accident with residual facial paresthesias (neuritis).  The examiner described the abnormality as mild.  The examiner also addressed the Veteran's bones noting aching in the left malar area.  X-rays revealed a wire in place where the Veteran had open reduction internal fixation of the zygoma from a facial fracture.  The examiner again described the Veteran's disability as mild.  

The Veteran testified at a Board hearing in November 2011.  The Veteran reported pain on the left side of his face with cold weather and irritation with hot weather.  He noted no pain or discomfort indoors.  He noted no treatment or medication for the disability.  

The record contains no additional records related to the cranial nerve neuropathy.  Based on the Veteran's description of symptoms and the VA examiner's determination that the Veteran's neuritis is mild, the Board finds that the Veteran's neuropathy of the left cranial nerves at no point manifested with complete paralysis.  

The Board must also consider whether the Veteran is entitled to a separate disability rating for scars of the left face.  The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case.  Under the applicable (earlier) regulations, to receive a disability rating for scars on the face, the scar must have at least one of the following characteristics of disfigurement: be 13 cm. or more in length, be at least 0.6 cm. wide at the widest part, have a surface contour that is elevated or depressed on palpation, be adherent to underlying tissue, involve hypo- or hyper-pigmented skin in an area exceeding 39 sq. cm., cause abnormal skin texture in an area exceeding 39 sq. cm., be  missing underlying soft tissue in an area exceeding 39 sq. cm., or cause indurated and inflexible skin in an area exceeding 39 sq. cm.  Additionally, a separate rating may be warranted if the scar is unstable or painful.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7803, 7804 (2007).

The January 2009 VA examiner provided a separate examination related to the Veteran's scars.  The examiner noted a scar on the left temporal/malar area extending to the front aspect of the left ear.  The scar measured 12 cm. in length and 0.2 cm. in width.  The texture of the skin was normal without tenderness or adherence to underlying tissue.  The examiner found no elevation or depression of the surface contour and noted no loss of covering of the skin over the scar due to ulceration or breakdown.  The examiner described the scar as superficial and not deep and he noted no area of induration and inflexibility of the skin.  The examination revealed no inflammation, edema, or keloid formation.  The color of the scar compared to normal areas of skin was normal.  The scar caused no limitation of motion or limitation of function.  The record contains no additional information regarding the Veteran's scars.

Based on the evidence cited above, the Veteran's scar does not manifest with any characteristics of disfigurement.  Additionally, it was at no point described as painful or unstable.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable disability rating based upon his scars.  

The Board finds that a preponderance of the evidence is against the claim for an increased disability rating greater than 30 percent for the Veteran's neuropathy of the 5th and 7th left cranial nerves with fracture of the left facial bones and scars of the left face and no separate rating for scars is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain and irritation of the face.  The VA examiner noted mild neuritis with a facial scar.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 7800, 7803, 7804, and 8305) adequately provides for ratings based on these symptoms or impairments.  As the rating schedule is adequate to rate the Veteran's service-connected neuropathy of the 5th and 7th left cranial nerves with fracture of the left facial bones and scars of the left face, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increased disability rating for neuropathy of the 5th and 7th left cranial nerves with fracture of the left facial bones and scars of the left face in excess of 30 percent is denied.  


REMAND

In the November 2011 hearing before the Board, the Veteran testified that he had a private El Paso physician examine his ear canal and that the examiner informed the Veteran that he needed surgery to widen it.  The Board notes that VA has a responsibility to attempt to obtain any pertinent medical evidence.  As VA is aware of the outstanding medical records, the Board finds it necessary to remand the issue to attempt to obtain and associate with the claims file any available private medical records. 

Accordingly, the issue is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1. The RO/AMC should request information from the Veteran regarding the location, timeframe, and doctor's name for the private examination of the ear canal.  The Veteran should also be asked again to identify any other doctors who have treated his ear.  After obtaining the necessary release, the RO/AMC should then obtain copies of any such evaluations and records and associate the records with the claims file.  All attempts to obtain such records should be documented in the claims file.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if an increased disability rating is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


